DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/13/2022 have been entered. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 5/13/2022.  Claims 10-29 are allowed.


Response to Amendment
The amendment filed on 5/13/2022 cancelled no claim.  Claims 1-9 were previously cancelled.  No new claims are added. Claims 10-13, 16-17, 19-28 have been amended.  Therefore, claims 10-29 are examined and allowed.                

Applicant’s amendment and argument to claim 10, 16, 21 are sufficient to overcome the 35U.S.C 103 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims under 35U.S.C.103. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2022 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 10-29 are allowed in light of the amendment and argument filed on 5/13/2022.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In interpreting the amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
Additionally, upon further search, and for the reasons presented by amended claims in Examiner Amendment, claims 10-29 are deemed to be allowable over the prior art of record.

The Examiner notes that the closet prior art of Gurha (US 2016/0007083) teaches using of layout to identify an ad in a webpage, for example, "the proxy server may retrieve ad contents on the web page based on the web page layout pattern, e.g., ads are more likely to appear on a side column, as a flowing banner above the main frame.  Gurha further discloses, “user locations” or “GPS location” obtained from user activities on a monitored user device to determine and identify ad contents. However, Gurha does not fairly teach “a feature of location within a digital image” or “be able to address how individual components of the digital marketing content, such as a color scheme used in the banner advertisement, size or location of objects in the banner advertisement, and so forth affect different audience segments”, as required in claim 10, 16, 21.

While Moore suggests the locations including geographic locations, such as "venue location", "traffic counts per location", "eye location" and "relative location of a cursor" and "network address location, Moore, however, does not teach or suggest that “a feature of location within a digital image”, as captured in claim, 1, 16, 21.
 
The closet referenced but not cited prior art, Cody et al. (US 2004/0183830), discloses a selected layout 322 has a highlight indicating its status as the currently selected layout. AS shown, the selected layout 322 is one with medium-sized images and a text box located below the images. The user can alternate between layouts merely by selecting a different layout within the layout gallery 314, and presents the user with the possible locations from which to select an additional image, similar to that shown in FIG. 3B. Selecting another image inserts that image into the layout. AS shown in FIG. 3E, the user has added an image. The image 326 is added, along with a corresponding text box 328.  (see Fig. Fig., 3B, 3C, 3E, [0036, 0037, 0043]), but is silent about “defining a layout, respectively, of locations the digital images with respect to each other within the image”, as captured in the claim’s limitations of the amended claim 10, 16, 21.

The second closet reference but not cited prior art, Duponchel et al. (US 2017/0270600), discloses extracting visual feature such as color, texture, shape, and spatial layout and generating a multilevel description of visual features that affect different audience segments for each said image and each said video, but is silent about “a feature of location within a digital image”, as captured in the claim’s limitations of the amended claim 10, 16, 21.


Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “T. Orton, G. Cao and M. Oussalah, "Personalized content based image retrieval," 2008 7th IEEE International Conference on Cybernetic Intelligent Systems, 2008, pp. 1-6, doi: 10.1109/UKRICIS.2008.4798945.                
                               
                      
The NPL describes the concept of the GUI for inputting text annotations, interfacing with online album, and searching using text annotation. The images taken from image database, deliberately contain close images. Besides, a set of annotations were added to each image. When the image retrieval uses the various image processing and text attributes taken individually, the combination of all attributes provides quite good result, while the image attributes (e.g. MPEG-7 visual descriptors Scalar Color, Color Layout, Edge Histogram and Cdrrelogram) alone yield less accurate results. Besides, it was found that the text attribute (describing the content of the image by the user) leads to very accurate due to the effective annotations used for the image documents.  However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 

None of the cited art of record teaches or suggests a system,     
a second aspect identifying respective attributes of a plurality of attributes of the respective ones of the plurality of digital images, the plurality of attributes defining a layout, respectively, of locations of the digital images with respect to each other within the respective ones of the plurality of items of digital content;
as recited in independent claim 10.

Similarly, none of the cited art of record teaches or suggests a system,     
a second aspect identifying respective attributes of a plurality of attributes included in respective ones of the plurality of digital images, the plurality of attributes including locations of the objects within the respective ones of the plurality of digital images;
as recited in independent claim 16.

Likewise, none of the cited art of record teaches or suggests a method,     
a second aspect defining layout of the digital images within the respective ones of the plurality of items of digital content; and 
and a third aspect including location of objects within respective ones of the plurality of digital images; 
as recited in independent claim 21.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 10-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  
The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681